    Case 5:20-cv-00128 Document 45-1 Filed on 09/26/20 in TXSD Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  LAREDO DIVISION

TEXAS ALLIANCE FOR RETIRED
AMERICANS; SYLVIA BRUNI; DSCC; and
DCCC,

               Plaintiffs,
                                                             CIVIL ACTION NO. 5:20-cv-128
       v.

RUTH R. HUGHS, in her official capacity as
the Texas Secretary of State,

               Defendant.



                      DECLARATION OF JACQUELYN CALLANEN
                     BEXAR COUNTY ELECTIONS ADMINISTRATOR

I, Jacquelyn Callanen, pursuant to 28 U.S.C. § 1746, testify that:

   1. My name is Jacquelyn Callanen. I currently serve as the Elections Administrator in Bexar
      County, Texas, and have served in that capacity for 15 years.

   2. Requiring counties to put the one-punch, straight ticket voting (“STV”) option back on the
      ballots now would be catastrophic to the administration of the 2020 general election. Bexar
      County alone has 1,200 different styles of ballots for use in the 2020 general election.
      Those styles all have to be reprogrammed into 2,500 standard voting machines, 320 ADA-
      accessible voting machines, and 320 tabulators. That programing has to be done on each
      machine individually, as the machines cannot be connected to any type of external network.
      The programming must be a complete overhaul to have the mail and in person results able
      to be tabulated correctly. We then have to run two sets of logic and accuracy testing, one
      internally and one for the public to observe. That process takes weeks to accomplish.

   3. Requiring Bexar County to add the STV option means that we would have to start at ground
      zero. We would have to reprogram and retest each of those 1,200 ballot styles on each of
      those 3,140 machines. Quite frankly, I’m not confident that we have the time or capacity
      to do that before in-person voting begins. While the polls open to voters on October 13, we
      will send our equipment to early voting locations on October 8 and 9. Deputy Early Voting
      Clerks will then spend October 12 setting up the equipment. The machines need to have
      been properly programed and tested before they go out.
 Case 5:20-cv-00128 Document 45-1 Filed on 09/26/20 in TXSD Page 2 of 3




4. This year, due to the pandemic, Bexar County will have more early polling places for the
   2020 general election than we did for the 2016 general election.

5. Having to add the STV option would be devastating to our mail-in balloting process as
   well. We are expecting to send out of total of 78,000 to 80,000 mail-in ballots for the 2020
   general election. We have already mailed out over 20,000 ballots to Texas voters and we
   have already printed the remainder of the ballots. If we change the ballot now, we would
   have to send corrected ballots to everyone who has already received a ballot. This will
   create a critical shortage of ballot stock, envelopes and all balloting materials needed to be
   included in each mail packet.

6. I know from my experience as an election administrator that sending multiple ballots to
   voters will cause voter confusion. We will have to have a media blitz to explain to the
   voters why they are receiving another ballot. Some voters will be confused as to why they
   are receiving multiple ballots. Some voters will not know which ballot to use. This
   uncertainty will increase the phone calls coming into the office and frustrate the voters if
   they are put on hold. I believe that some voters will simply not vote on either ballot and
   decide to come to the polling location instead. This will increase the volume at certain
   polling sites and require an additional step at check-in for the voter to cancel the ballot by
   mail.

7. Also, sending corrected ballots has the chance of severely delaying our ability to report the
   results of the election. A voter who receives a corrected mail-in ballot can vote on either
   the original ballot or the corrected ballot. However, if they send in the original ballot, we
   are required to wait until after the ballot receipt deadline to count the original ballot. TEC.
   Sec. 86.009 gives the voter the opportunity to mail in the corrected ballot if they so choose.

8. Again, we have already sent ballots to 20,000 Bexar County voters that would have to be
   corrected if we are required to reimplement the STV option. Those voters could choose to
   vote on their original ballots. That means Bexar County alone could have up to 20,000
   ballots returned to us that we could not count until after the ballot receipt deadline, which
   is 5:00 p.m. the day after the election. Having to wait so long to process such a high volume
   of ballots would likely delay our ability to report the election results. A delay like that could
   diminish voters’ confidence in the election process.

9. The 2020 general election has already begun. We have already received 272 voted ballots
   back from military voters. We complied with the Federal MOVE Act by sending out over
   7,500 ballots. Voting is already underway. Making a change now to every single ballot
   style used in Bexar County would be a logistical nightmare. It would also increase the
   chance for mistakes or errors. County election administrators—and voters—have had three
   years to prepare for the end of the STV option. Requiring it to be reinstated now would
   severely affect our ability to efficiently, fairly, and accurately administer the 2020 general
   election.
    Case 5:20-cv-00128 Document 45-1 Filed on 09/26/20 in TXSD Page 3 of 3




I declare under penalty of perjury that the foregoing is true and correct.

Executed on September 26, 2020.

                                                      /s/ Jacquelyn Callanen
                                                      Jacquelyn Callanen
                                                      Bexar County Elections Administrator
